Citation Nr: 1752109	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1978, from June 1981 to September 1983, from May 1984 to October 1987, and from February 1992 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014 and April 2016, the Board remanded the issue for additional development.

Since the issuance of the most recent supplemental statement of the case (SSOC) in November 2016, additional medical records have been received.  In October 2017, the Veteran's representative waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that the issues concerning increased initial ratings for left knee and headache disabilities were addressed in a February 2017 Board remand, and as asserted by the Veteran's representative in an August 2017 appellant's brief, these two issues are awaiting the issuance of an SSOC from the agency of original jurisdiction.  Thus, such issues will the addressed in a future Board decision as they are not properly before the Board at this time.


FINDING OF FACT

The Veteran's back disorder is not related to service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Analysis

In a February 2010 notice of disagreement, the Veteran contends that he injured his back in service as a result of infantry marches and duties as a drill sergeant.  Additionally, in a February 2012 Travel Board hearing addressing other issues, he contended that he injured his back at the same time he injured his coccyx after an in-service fall.  The Board notes that the Veteran is service connected for residuals of a coccyx fracture.

Review of the Veteran's available STRs reveals no back-related records.  The Board notes that in his August 2009 claim form, the Veteran indicated that he suffered a back injury on June 12, 1998.  It does not appear that the claims file includes service treatment records (STRs) from this particular service date.  In this regard, in a June 2007 memorandum, VA made a formal finding on the unavailability of such STRs, stating that all efforts to obtain such records have been exhausted and that further attempts would be futile.  Thus, the Board finds that a remand for additional records requests is not warranted as further efforts would be futile.

Post-service treatment records show that the Veteran has sought treatment for back pain

In substantial compliance with the Board's May 2014 and April 2016 remand instructions, VA afforded the Veteran a VA examination in July 2014 with a November 2016 addendum opinion.  After examining the Veteran and considering his medical history and available records, the July 2014 examiner reported diagnoses lumbosacral strain and low back pain.  The examiner provided a negative nexus opinion, explaining that the Veteran's STRs "are silent for a chronic back condition as are the records for over a year after discharge."  Regarding the relationship of the back condition to the Veteran's service-connected coccyx disability, the examiner explained that the "coccyx is a fixed bone, and his current back condition is less likely as not secondary to his coccyx."  Further, the Veteran has mild degenerative changes of the lumbar spine, which are more likely due to normal wear and tear.  In the November 2016 addendum opinion, the examiner responded to the Board's request for an aggravation opinion by stating that he could not appreciate any association of the Veteran's degenerative changes of the lumbar spine with any of the Veteran's service-connected disabilities, reasoning that such disabilities do not alter posture or gait to affect such a back condition.

The Board finds that any determination as to the nature, onset, and etiology of the Veteran's back condition is medical in nature in this specific case regarding such condition's relation to the asserted in-service injuries and events.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a medical opinion as to the cause of such condition because he has not demonstrated that he possesses the requisite specialized knowledge.  Such an opinion requires medical expertise in this case.

Despite his contentions regarding in-service injuries, the Veteran has not submitted persuasive evidence showing that these in-service events or his service-connected coccyx disability caused (or aggravated) his current back condition.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).

However, the Veteran's opinion regarding the etiology of his back condition is not competent evidence and is afforded no probative weight.  Moreover, the July 2014 VA examiner specifically considered the Veteran's contended theories and medical history before concluding that his back condition is not related to service to the service-connected coccyx disability.  The July 2016 addendum opinion from the same examiner cured any inadequacies regarding the secondary aggravation theory.  Thus, the Board affords these opinions great probative weight and finds them persuasive regarding the nexus element, on which the appeal of this issue turns.  

In sum, the nexus element has not been substantiated here.  Accordingly, as the nexus element of the claim is not substantiated, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a back disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


